Plaintiff-Petitioner Governor Roy A. Cooper, III's Motion for Temporary Stay is dismissed as moot. Plaintiff-Petitioner Governor Roy A. Cooper, III's Petition for Writ of Supersedeas is decided as follows:Under the authority granted to this Court pursuant to Article IV, Sections 1 and 12 of the North Carolina Constitution, and for the purpose of preserving the status quo during the expedited consideration of this case by the Court, the Court orders that:1. The status quo as of the date of this order is to be maintained. Therefore, until further order of this Court, the parties are prohibited from taking further action regarding the unimplemented portions of the act that establishes a new "Bipartisan State Board of Elections and Ethics Enforcement." Act of Apr. 11, 2017, ch. 6, 2017 N.C. Sess. Laws ----, ---- (the Act). Likewise, the parties should not seek further enforcement of the order entered on 1 June 2017 by the three judge panel convened pursuant to N.C.G.S. 1-267.1.2. During the consideration of this case by this Court, the parties have no duty to take action to implement further the provisions of the Act providing for the establishment, qualification, or organization of the Bipartisan State Board of Elections and Ethics Enforcement and, furthermore, may not proceed in any manner to make any appointments to, or to provide for, the reestablishment, re-qualification, re-organization, or re-constitution of the former North Carolina State Board of Elections or the North Carolina State Ethics Commission.3. The parties may petition the Court for the purpose of obtaining any modifications to this order that they deem necessary to preserve the status quo and to ensure the orderly and lawful conducting of local and other elections during the consideration of this case by this Court."Motion Spec Order by order of the Court in conference, this the 20th of July 2017."